Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5 are objected to because of the following informalities: 
Claim 3 recites “a least 3 values”. It appears there is a typographical error. The Examiner suggests to amend to “at least 3 values”.
Claim 5 recites “Weiner filtering”. It appears there is a typographical error. The Examiner suggests to amend to “Wiener filtering”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “dynamically” which is unclear. It appears that step a) is selecting two different waveforms and this is repeated until a desired result is obtained. The Examiner suggests to remove the word “dynamically”.
Claims 2 thru 5, 7, and 8 are rejected by virtue of their dependence on claims 1 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (Chiu, S., & Dragošević, M. V. (2009). Moving target indication via radarsat-2 multichannel Synthetic Aperture Radar Processing. EURASIP Journal on Advances in Signal Processing, 2010(1)), hereinafter CHIU, in view of Huang et al (US 2010/0214152 A1), hereinafter HUANG, and further in view of Ranney et al (US 2011/0163912 A1), hereinafter RANNEY.
Regarding claim 1, CHIU discloses a method for creating a virtual reception channel in a radar system comprising an antenna possessing two physical reception channels (1r, 2r) spaced apart by a distance d in a direction x, two emission channels (1e, 2e) spaced apart by the same distance d in the same direction x (The standard dual-receive mode of the programmable RADARSAT-2 antenna to generate two, three, or four phase centers (i.e. virtual channels). The down/up arrows denote the transmitter/receiver physical phase center positions, respectively [Fig. 1(a) & Section 2. RADARSAT-2 MODEX Modes – Pg. 3]) and processing means (SAR processing [Section 3. Equations of Motion of a Moving Target – Pg. 5]), the method comprising:
generating a radar pulse of given central wavelength in each emission channel, each of the emission channels emitting one of said two different waveforms (transmitting uniformly spaced pulses [Section 3. Equations of Motion of a Moving Target – Pg. 5])
acquiring with the reception channels echoes due to pulses emitted by the emission channels and reflected by at least one target (each detected target signals received at different channels [Section 3. Equations of Motion of a Moving Target - Pg. 12])
compressing the pulses by matched filtering of the echoes acquired by each physical reception channel (Matched Filter Bank (MFB) for the detection and estimation of ground movers [Section I. Introduction - Pg. 2]), this involving correlating them with each of the waveforms generated in the emission channels (channel correlation for three MODEX modes including standard dual-receive mode [Fig. 2 & Section 2. RADARSAT-2 MODEX Modes – Pg. 4])
stabilizing the level of the sidelobes of all the compressed pulses (detection of small targets might be hindered by possible sidelobe clutter, so efficient ground moving target indication (GMIT) and target parameter estimation can be achieved after sufficient suppression of interfering clutter [Section 1. Introduction – Pg. 1])
However, CHIU does not disclose:
dynamically selecting two different waveforms containing random noise taking the form of a random succession or code of phase values, said waveforms being orthogonal to each other
repeating steps a) to c) while randomly changing one of the values of each of the phase codes associated with the generated waveforms until the level of the sidelobes of all the compressed pulses has stabilized
In a same or similar field of endeavor, HUANG teaches randomly varying the time, and coding, between successive pulses [0051] and a PN code generator [Fig. 20]. Additionally, HUANG teaches encoding a transmitted pulse wave in the radar system so that received signals echoed by a cable on which the pulse is incident, and associated ground clutter, are orthogonal or separable from one another [0012]; and the coding sequence is binary phase shift keyed (BPSK) [0123]. Huang also teaches match-filtered and correlation to suppress noise and enhance target signatures [0087 & 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU to include the teachings of HUANG because doing so would prevent energy from accumulating at a central point and from forming a fixed pattern, as recognized by HUANG.
Furthermore, in a same or similar field of endeavor, RANNEY teaches that by repeating algorithm process for many compressive apertures, the sidelobe level in the resulting image continues to improve (lower) [0124]. After step 7A, the algorithm returns to step 4A to continue with the next iteration. In the resulting image at iteration 50, the sidelobes are significantly suppressed [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU to include the teachings of RANNEY because doing so would enhance images via an adaptive process of minimizing the effects of sidelobes level, as recognized by RANNEY.
Regarding claim 2, CHIU/HUANG/RANNEY discloses the method for creating a virtual reception channel according to claim 1, wherein the random code of the phase of the waveform is binary ([HUANG - 0123], cited and incorporated in the rejection of claim 1).
Regarding claim 3, CHIU/HUANG/RANNEY discloses the method for creating a virtual reception channel according to claim 1, wherein the random code of the phase of the waveform may take a least 3 values ([HUANG - Fig. 20], cited and incorporated in the rejection of claim 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHIU, in view of HUANG and RANNEY, and further in view of Wasiewicz et al (US 8,947,294 B1), hereinafter WASIEWICZ.
CHIU/HUANG/RANNEY discloses the method for creating a virtual reception channel according to claim 1.
However, CHIU/HUANG/RANNEY does not disclose that Doppler or post-integration processing is carried out along the axis of recurrences while changing the phase codes so as to decrease the level of their sidelobes.
In a same or similar field of endeavor, WASIEWICZ teaches adaptively cancelling clutter from the sidelobes of a ground-based radar. The collected I/Q sample data is coherently integrated (e.g. via pulse compression and zero-hertz-centered Doppler filtering) to increase the CNR of the I/Q sample data. Beam steering weights are adaptively modified to reduce beam sidelobe gain in all directions with sidelobe clutter without affecting the radar's main beam [Col. 7, ¶5-34].
It would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify CHIU to incorporate the adaptive clutter sidelobes cancellation radar mechanism as disclosed by WASIEWICZ, because these mechanisms are directed to radar mechanisms. Incorporating the teachings of WASIEWICZ would produce a mechanism for adaptively modifying a complex beam steering vector to form a null in the direction of the received clutter, as disclosed by WASIEWICZ.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHIU, in view of HUANG and RANNEY, and further in view of Visser et al (US 2010/0323652 A1), hereinafter VISSER.
CHIU/HUANG/RANNEY discloses the method for creating a virtual reception channel according to claim 1.
However, CHIU/HUANG/RANNEY does not disclose that the level of the sidelobes of the compressed pulses is optimized by Weiner filtering.
In a same or similar field of endeavor, VISSER teaches performing a noise reduction operation on at least one channel of the multichannel signal (e.g., a spectral subtraction or Wiener filtering operation) [0156].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU to include Wiener filtering by VISSER because it is a well-known technique used to produce a desired filtering of a noisy process. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, VISSER merely teaches that it is well-known to implement a filtering process (Wiener filtering) to minimize noise. Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHIU, in view of HUANG.
Regarding claim 6, CHIU discloses a radar system for implementing a method for creating a virtual reception channel (the standard dual-receive mode of the programmable RADARSAT-2 antenna to generate two, three, or four phase centers (i.e. virtual channels) [Fig. 1(a) & Section 2. RADARSAT-2 MODEX Modes – Pg. 3]) comprising:
an antenna possessing two physical reception channels (1r, 2r) spaced apart by a distance d in a direction x (the down/up arrows denote the transmitter/receiver physical phase center positions, respectively [Fig. 1(a) & Section 2. RADARSAT-2 MODEX Modes – Pg. 3])
two emission channels (1e, 2e) spaced apart by the same distance d in the same direction x (the down/up arrows denote the transmitter/receiver physical phase center positions, respectively [Fig. 1(a) & Section 2. RADARSAT-2 MODEX Modes – Pg. 3])
and processing means (SAR processing [Section 3. Equations of Motion of a Moving Target – Pg. 5])
wherein said radar system is configured so that, in each emission channel, radio pulses of given central wavelength are generated, each of the emission channels emitting different waveforms (transmitting uniformly spaced pulses [Section 3. Equations of Motion of a Moving Target – Pg. 5])
the processing means being suitable for compressing by matched filtering the pulses of echoes acquired by each physical reception channel (Matched Filter Bank (MFB) for the detection and estimation of ground movers [Section I. Introduction - Pg. 2]), this involving correlating them with each of the waveforms generated in the emission channels (channel correlation for three MODEX modes including standard dual-receive mode [Fig. 2 & Section 2. RADARSAT-2 MODEX Modes – Pg. 4])
stabilizing the level of the sidelobes of all the compressed pulses (detection of small targets might be hindered by possible sidelobe clutter, so efficient ground moving target indication (GMIT) and target parameter estimation can be achieved after sufficient suppression of interfering clutter [Section 1. Introduction – Pg. 1])
However, CHIU does not disclose: waveforms containing random noise taking the form of a random succession or code of phase values, which are chosen dynamically, said waveforms being orthogonal to the waveforms of the pulses emitted by the other emission channel; and randomly changing one of the values of each of the phase codes associated with the generated waveforms.
In a same or similar field of endeavor, HUANG teaches randomly varying the time, and coding, between successive pulses [0051] and a PN code generator [Fig. 20]. Additionally, HUANG teaches encoding a transmitted pulse wave in the radar system so that received signals echoed by a cable on which the pulse is incident, and associated ground clutter, are orthogonal or separable from one another [0012]; and the coding sequence is binary phase shift keyed (BPSK) [0123]. Huang also teaches match-filtered and correlation to suppress noise and enhance target signatures [0087 & 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU to include the teachings of HUANG because doing so would prevent energy from accumulating at a central point and from forming a fixed pattern, as recognized by HUANG.
Regarding claim 7, CHIU/HUANG discloses the radar system according to claim 6, wherein the emission and reception channels are co-localized ([Fig. 1(a) & Section 2. RADARSAT-2 MODEX Modes – Pg. 3], cited and incorporated in the rejection of claim 6).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Applicant’s current claim encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. As best understood within the context of Applicant’s claimed invention as a whole, the claimed invention does not appear to be disclosed, taught, or otherwise rendered obvious by the prior art. More specifically:
The combination of CHIU, HUANG, RANNEY, and VISSER does not disclose, teach, or otherwise render obvious all the limitations of the claimed invention as recited in claim 8, such as a mixer that mixes a signal delivered by a local oscillator and a signal delivered by the waveform generator, and an amplifier that amplifies the signal delivered by the mixer, the amplified signal allowing radar pulses to be emitted by the antenna via a circulator allowing the antenna to operate in emission and reception, and each of the n reception channels comprises an amplifier that amplifies the signal received by the reception channel, a mixer that mixes a signal delivered by a local oscillator and the signal delivered by the amplifier of the reception channel, and an amplitude-phase demodulator/analogue-digital converter (DAP/CAN) that allows the processing means to digitally compress the pulses by matched filtering.
Furthermore, Ashrafi (US 2018/0262272 A1) teaches a system for enabling signal penetration into a building comprises a power amplifier, an analog-to-digital converter, a local oscillator, modulator comprising mixers, a circulator. However, as best understood within the context of Applicant’s claimed invention as a whole, the combination of CHIU, HUANG, and Ashrafi does not disclose, teach, or otherwise render obvious all the limitations of the claimed invention as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (Wang, L.-B., Wang, D.-W., Li, J.-J., Xu, J., Xie, C., & Wang, L. (2016, May 26). Ground moving target detection and imaging using a virtual multichannel scheme in HRWS mode. IEEE Xplore.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648